TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 26, 2019



                                     NO. 03-19-00055-CV


                        Students for Fair Admissions, Inc., Appellant

                                                v.

       University of Texas at Austin; William McRaven, in his Official Capacity as
 Chancellor of the University of Texas System; Gregory L. Fenves, in his Capacity as the
    President of the University of Texas at Austin; and Ernest Aliseda, David J. Beck,
 Kevin P. Eltife, Paul L. Foster, R. Steven Hicks, Jeffrey D. Hildebrand, Janiece Longoria,
      Sara Martinez Tucker, and James Conrad Weaver, in their Official Capacities
     as Members of the Board of Regents of the University of Texas System, Appellee




        APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on December 28, 2018. Students

for Fair Admissions, Inc. has filed a motion to dismiss the appeal, and having considered the

motion, the Court agrees that the motion should be granted. Therefore, the Court grants the

motion and dismisses the appeal. The appellant shall pay all costs relating to this appeal, both in

this Court and in the court below.